DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As of claim 7, the limitation “the optical device splits the modulated light beam such that an amount of light of the first split light beam is larger than an amount of light of the second split light beam” is indefinite. The Examiner is unclear about how an amount of light of the first split light beam is larger than an amount of light of the second split light beam? How is the light amount measured? The Applicant is required to clarify. 
As of claim 15, the limitation “the optical device is configured for applying a predetermined action to an incident light beam, and splits the modulated light beam that enters the optical device into the first split light beam to 25which the predetermined action is applied and the second split light beam to which the predeterminedSP369707WO00 action is not 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-10, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakanishi (US 2013/0070208 A1).
As of claim 1, Nakanishi teaches an image display apparatus 1001 [fig 1], comprising: an optical modulator 1014 (light modulator) [fig 1] [0017]; an optical device 1015 (polarization splitting means) [fig 1] [0020] that 5splits a modulated light beam modulated by the optical modulator 1014 [fig 1] into a first split light beam 1020A [fig 1] and a second split light beam 1020B [fig 1], the first split light beam 1020A [fig 1] and the second split light beam 1020B [fig 1] each travelling in a different direction (1020A move towards the projection lens 1016) [fig 1], and 10prevents a light beam, which backwardly travels (when the illuminance levels of the R, G, B color light sources are detected and supplied to controller 1100 via a feed-back loop, controller 1100 controls the electric power levels of the color light sources in order to keep the white balance at a desired value) [0021] (in other words, the feedback loop sends the lights backwardly from the controller towards the light sources 1010 R, G, B [fig 1]) on an optical path of 
As of claim 2, Nakanishi teaches 20the optical device 1015 [fig 1] is disposed on a main optical path of the modulated light beam (from 1101) [fig 1], emits the first split light beam 1020A [fig 1] along the main optical path [fig 1], and 25emits the second split light beam 1020B [fig 1] along another optical path (towards 1017) [fig 1], and 68the sensor unit 1017 [fig 1] is disposed on the other optical path 1020B [fig 1].
As of claim 3, Nakanishi teaches 5the optical device 1015 [fig 1] includes a first emitting surface (shown with fig 1 below) that emits the first split light beam 1020A [fig 1], and a second emitting surface (shown with fig 1 below) that emits the first split beam (1020A transmits through second emitting surface as shown with fig 1 below), a second emitting surface (shown with fig 1 below) that emits a second split light beam 1020B [fig 1], the second emitting surface being different from the first emitting surface (shown with fig 1 below), and the sensor unit 1017 [fig 1] is disposed on a side of the second emitting surface (shown with fig 1 below).

    PNG
    media_image1.png
    650
    801
    media_image1.png
    Greyscale

As of claim 4, Nakanishi teaches the optical device 1015 [fig 1] includes a light-splitting surface (second emitting surface as shown with fig 1 above) that is disposed obliquely to a direction of incidence of the modulated light beam (from 1014) [fig 1] that enters the optical device 1015 [fig 1].
As of claim 5, Nakanishi teaches the light-splitting surface (second emitting surface as shown with fig 1 above) transmits a part of the modulated light beam (from modulator 1014) [fig 1] that enters the light-splitting surface (second emitting surface as shown with fig 1 above) as the first split light beam 1020A [fig 1], and 25reflects another part of the modulated light beam (from modulator 1014) [fig 1] as the second split light beam 1020B [fig 1], and the sensor unit 1017 [fig 1] is disposed on a side of the light-splitting surface that reflects the second split light beam (second emitting surface as shown with fig 1 above).
 (second emitting surface as shown with fig 1 above) reflects a part of the modulated light beam 1020B [fig 1] that enters the light-splitting surface (second emitting surface as shown with fig 1 above) as the first split light beam, and transmits another part of the modulated light beam 1020A [fig 1] as the second split light beam, and the sensor unit 1017 [fig 1] is disposed on a side of a surface on an opposite side of the light-splitting surface (second emitting surface as shown with fig 1 above).
As of claim 9, Nakanishi teaches 10the optical device 1015 [fig 1] comprises a light-splitting prism (1015 is comprised of two triangular prisms as shown above with fig 1) including a first surface that the modulated light beam enters (first emitting surface as shown with fig 1 above), a light-splitting surface 1030 [fig 1] that splits the 15modulated light beam that enters the first surface (first emitting surface as shown with fig 1 above), and a second surface (first emitting surface as shown with fig 1 above) from which the second split light beam 1020A [fig 1] split by the light-splitting surface is emitted 1030 [fig 1], and the sensor unit 1017 [fig 1] is disposed in proximity to the 20second surface of the light-splitting prism [fig 1].
As of claim 10, Nakanishi teaches 10the optical device 1015 [fig 1] comprises a polarization beam splitter [0020].
As of claim 14, Nakanishi teaches 15the sensor unit 1017 [fig 1] detects intensity [0021].
[15] The image display apparatus according to claim 1, wherein 20the optical device is configured for applying a predetermined action to an incident light beam, and splits the modulated light beam that enters the optical device into the first split light beam to 25which .
Allowable Subject Matter
Claims 8, 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 8, the closest prior art Nakanishi (US 2013/0070208 A1) teaches a projector which includes light sources having light-emitting elements for emitting lights in R, G, B colors, temperature sensors for the respective colors disposed near the light sources in the respective colors, light sensors for the respective colors disposed near the light sources in the respective colors for detecting light leakages from the light sources in the respective colors, cooling means for cooling the light sources in the respective colors, light modulators employing three panels of liquid crystal devices, a projection optical system, an amount-of-light controller for maintaining a predetermined ratio of the amounts of lights emitted from the light sources in the respective colors, and cooling controller for controlling the cooling means for the light sources in the respective colors. The light sensors for the respective colors measure the respective amounts of lights emitted from the light-emitting elements, and the amount-of-light controller compares and adjusts the amounts of lights in the red, green, and blue colors emitted from the light-emitting elements to thereby keep a white balance. It is possible to maintain displayed images with an optimum white balance even if the junction temperatures of the light-emitting elements vary to change the light emission efficiency and even if the light-emitting elements are deteriorated from long-term use, thus 
As of claim 11, the closest prior art Nakanishi (US 2013/0070208 A1) teaches a projector which includes light sources having light-emitting elements for emitting lights in R, G, B colors, temperature sensors for the respective colors disposed near the light sources in the respective colors, light sensors for the respective colors disposed near the light sources in the respective colors for detecting light leakages from the light sources in the respective colors, cooling means for cooling the light sources in the respective colors, light modulators employing three panels of liquid crystal devices, a projection optical system, an amount-of-light controller for maintaining a predetermined ratio of the amounts of lights emitted from the light sources in the respective colors, and cooling controller for controlling the cooling means for the light sources in the respective colors. The light sensors for the respective colors measure the respective amounts of lights emitted from the light-emitting elements, and the amount-of-light controller compares and adjusts the amounts of lights in the red, green, and blue colors emitted from the light-emitting elements to thereby keep a white balance. It is possible to maintain displayed images with an optimum white balance even if the junction temperatures of the light-emitting elements vary to change the light emission efficiency and even if the light-emitting elements are deteriorated from long-term use, thus 
Claims 12-13 are allowed as being dependent on claim 11.
Allowable Subject Matter
Claims 7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if earlier 112(b) rejection is successfully overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As of claim 7, the closest prior art Nakanishi (US 2013/0070208 A1) teaches a projector which includes light sources having light-emitting elements for emitting lights in R, G, B colors, temperature sensors for the respective colors disposed near the light sources in the respective colors, light sensors for the respective colors disposed near the light sources in the respective colors for detecting light leakages from the light sources in the respective colors, cooling means for cooling the light sources in the respective colors, light modulators employing three panels of liquid crystal devices, a projection optical system, an amount-of-light controller for maintaining a predetermined 
As of claim 15, the closest prior art Nakanishi (US 2013/0070208 A1) teaches a projector which includes light sources having light-emitting elements for emitting lights in R, G, B colors, temperature sensors for the respective colors disposed near the light sources in the respective colors, light sensors for the respective colors disposed near the light sources in the respective colors for detecting light leakages from the light sources in the respective colors, cooling means for cooling the light sources in the respective colors, light modulators employing three panels of liquid crystal devices, a projection optical system, an amount-of-light controller for maintaining a predetermined ratio of the amounts of lights emitted from the light sources in the respective colors, and cooling controller for controlling the cooling means for the light sources in the respective 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art ITO (US 20080180640 A1) teaches a projector which includes: a light source which emits light containing visible light and infrared light; a light time division unit which divides light emitted from the light source into one or more visible lights having different wavelength ranges and one or more infrared lights having different wavelength ranges in a time-division manner; a light modulation element which time-sequentially modulates the plural lights separated by the light time division unit and having different wavelength ranges; and a projection unit which projects and displays 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882